Citation Nr: 1542910	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-28 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma at the base of the tongue, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the claim.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for squamous cell carcinoma at the base of the tongue due to herbicide exposure.  The basis of the denial of his claim is that he is not eligible for service connection on a presumptive basis because although his service in the Republic of Vietnam has been verified, the type of cancer he had is not associated with Agent Orange exposure and the tongue is not part of the respiratory system.  See August 2012 rating decision; August 2013 statement of the case.  


Notwithstanding the regulations governing presumptive service connection, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  On remand, an opinion is needed that addresses whether the Veteran's presumed exposure to herbicides (Agent Orange) during service caused his squamous cell carcinoma at the base of the tongue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion, preferably from an oncologist, regarding whether it is at least as likely as not that that the Veteran's squamous cell carcinoma at the base of the tongue is related to his presumed exposure to herbicides (Agent Orange) during service.  The examiner must provide a comprehensive report, including complete rationale for all opinions and conclusions reached.  The rationale must specifically address this Veteran's history, to include notations in both VA and private treatment records that he never smoked tobacco products.  

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




